                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

WENDY M. LYKOPOULUS,

                  Plaintiff,

v.                               Case No. 8:18-cv-2085-T-33SPF

GV ENGLEWOOD, LLC,

               Defendant.
______________________________/
                               ORDER
     This matter is before the Court pursuant to the parties’

Joint Motion to Approve Settlement Agreement and Dismiss the

Case with Prejudice (Doc. # 20), filed on December 18, 2018.

The Court grants the Motion.

I.   Background

     Plaintiff     Wendy   Lykopoulus   filed   this   Fair   Labor

Standards Act (FLSA) and breach of contract case against her

former employer on August 21, 2018. (Doc. # 1). On September

26, 2018, the Court issued its FLSA Scheduling Order. (Doc.

# 6). Defendant GV Englewood, LLC filed its Answer on October

19, 2018. (Doc. # 9). On December 4, 2018, the parties filed

a notice of settlement. (Doc. # 16). The Court then directed

the parties to file a motion seeking Court approval of the

settlement agreement by December 11, 2018. (Doc. # 17).




                                 1
However,   the   parties   failed       to    file   the   motion   by   the

deadline. Therefore, the Court again directed the parties to

file the motion, this time by December 14, 2018. (Doc. # 18).

Nonetheless, the parties again failed to file any motions by

the deadline. Accordingly, on December 17, 2018, the Court

directed the parties to show cause why sanctions should not

be imposed for their failure to comply with the Court’s

orders. (Doc. # 19). In response, on December 18, 2018, the

parties have now filed the instant Joint Motion to Approve

Settlement Agreement and Dismiss the Case with Prejudice.

(Doc. # 20).

II.   Analysis

       Lykopoulus   alleges   that       GV    Englewood    violated     the

overtime provisions of the FLSA. Accordingly, any settlement

reached between the parties is subject to judicial scrutiny.

See Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350,

1353 (11th Cir. 1982). The parties have reached a settlement

wherein it is agreed that Lykopoulus will receive $2,350.00

total for unpaid wages and liquidated damages. (Doc. # 20 at

2). It has also been agreed that counsel for Lykopoulus will

receive $2,050.00 in attorney’s fees and costs. (Doc. # 20-1

at 2). Finally, it is agreed that GV Englewood will pay the

mediation’s cancellation cost. (Id.). In the Motion, the


                                    2
parties represent that the attorney’s fees to be paid to

counsel were negotiated separately and without regard to the

amount to be paid to Lykopoulus for alleged FLSA violations.

(Doc. # 20 at 2, 4).

     There are several factors that a court should consider

when determining whether to approve a settlement agreement in

an FLSA action, which are as follows:

     if the parties submit a proposed FLSA settlement
     that,   (1)  constitutes    a  compromise   of   the
     plaintiff’s claims; (2) makes a full and adequate
     disclosure of the terms of settlement, including
     the factors and reasons considered in reaching same
     and justifying the compromise of the plaintiff’s
     claims; and (3) represents that the plaintiff’s
     attorneys’ fee was agreed upon separately and
     without regard to the amount paid to the plaintiff,
     then, unless the settlement does not appear
     reasonable on its face or there is reason to believe
     that the plaintiff’s recovery was adversely
     affected by the amount of fees paid to his attorney,
     the Court will approve the settlement without
     separately considering the reasonableness of the
     fee to be paid to plaintiff’s counsel.

Bonetti v. Embarq Management Company, 715 F. Supp. 2d 1222,

1228 (M.D. Fla. 2009). The Court, having considered the

factors set out in Bonetti, 715 F. Supp. 2d at 1228, and other

governing law, approves the compromise reached by the parties

in an effort to amicably settle this case. The settlement is

fair on its face and represents a reasonable compromise of

the parties’ dispute.



                              3
      Additionally, the Court takes this opportunity to remind

counsel     for   the   parties   that   compliance   with   orders   is

expected. Indeed, the Middle District of Florida demands that

“attorneys and litigants . . . conduct themselves . . . in a

spirit of cooperation in order to reduce unnecessary cost and

delay.” M.D. Fla. L. R. 2.04(h). The parties failed to comply

with two separate orders. Further, the parties failed to even

mention their noncompliance or the imposition of sanctions in

the instant Motion. Nonetheless, to reduce any further cost

and delay, the Court has elected to move forward.

      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED that:

(1)   The    parties’     Joint    Motion   to   Approve     Settlement

      Agreement and Dismiss the Case with Prejudice (Doc. #

      20) is GRANTED.

(2)   The parties’ settlement is APPROVED.

(3)   This case is DISMISSED WITH PREJUDICE.

(4)   The Clerk is directed to CLOSE THE CASE.

      DONE and ORDERED in Chambers, in Tampa, Florida, this

19th day of December, 2018.




                                    4
